C. D. Arecibo. Co-bro de dinero.
(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción del demandante apelado para que se desestime este recurso por no haber sido proseguido con la debida diligencia.
Pob cuanto, de la certificación anexa a la moción, expedida por el Secretario de la Corte de Distrito de Arecibo, aparece que el escrito de apelación fué radicado el día 15 de abril de 1941; y que la trans-cripción de evidencia fué aprobada por la corte inferior el 12 de junio de 1942.
Pob Cuanto, desde la fecha de aprobación de la transcripción hasta la de esta resolución ha transcurrido con exceso el término fijado por las Eeglas 40 y 58 del Eeglamento de esta Corte, para su radicación en la Secretaría de este Tribunal, sin que el apelante haya cumplido con dicho requisito ni solicitado prórroga para cumplirlo.
Bob no tanto, se declara con lugar dicha moción y se desestima por abandono el recurso.
El Juez Asociado Sr. Snyder no intervino.